Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 1 of 41 Page ID #:1




  1 Melissa G. Fulgencio (CBN 277663)
      E-mail: mel@upliftlaw.net
  2
      Stephanie Beale (CBN 326864)
  3   E-mail: stephanie@upliftlaw.net
      UPLIFT LAW, P.C.
  4   650 North Rose Drive, Suite 620
  5   Placentia, California 92870
      Telephone: 714.248.5612
  6   Facsimile: 714.582.3990
  7 ATTORNEYS FOR PLAINTIFFS,
      Mission Fitness Center, LLC, etc.
  8
  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12 MISSION FITNESS CENTER, LLC, a                      Case No.
      California limited liability company;
 13   CALIFORNIA CROSSFIT, LLC, a                       COMPLAINT FOR DECLARATORY
      California limited liability company;             RELIEF, INJUNCTIVE RELIEF, AND
 14   FITNESS FIRST, INC., a California
      corporation; REP MAX PERFORMANCE,                 DAMAGES
 15   LLC, a California limited liability company;
      SOCAL POWERLIFTING, LLC, a
 16   California limited liability company;
      MOVEMENT FX, LLC, a California
 17   limited liability company; LYONS
      PROPERTY MANAGEMENT
 18   COMPANY, INC., a California corporation;
      JAYDA, INC., a California corporation;
 19   KOGYM, LLC, a California corporation;
      and HOUSE OF GAINS GYM, INC., a
 20   California corporation,
 21                Plaintiffs,
 22         v.
 23 GAVIN NEWSOM, in his official capacity
      as Governor of California; XAVIER
 24 BECERRA, in his official capacity as the
      Attorney General of California; SANDRA
 25 SHREWY, MPH, MSW, in her official
      capacity as the Director and State Public
 26 Health Officer; ERIC GARCETTI, in his
      official capacity as Mayor of the City of Los
 27 Angeles; BARBARA FERRER, in her
      official capacity as the Los Angeles Director
 28 and Public Health Officer; ALEX

                                                  -1-                 Case No. _____________
                                                                                COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 2 of 41 Page ID #:2




  1 VILLANUEVA, in his official capacity as
     the Los Angeles County Sheriff; MIKE
  2 BERTELSEN, in his official capacity as
     Chief of Police for the City of Azusa;
  3 HILDA SOLIS, in her official capacity as a
     Los Angeles County Supervisor; MARK
  4 RIDLEY-THOMAS, in his official capacity
     as a Los Angeles County Supervisor;
  5 SHEILA KUEHL, in her official capacity as
     a Los Angeles County Supervisor; JANICE
  6 HAHN, in her official capacity as a Los
     Angeles County Supervisor; KATHRYN
  7 BARGER, in her official capacity as a Los
     Angeles County Supervisor; CLAYTON
  8 CHAU, MD, PHD, in his official capacity as
     the Orange County Director and Public
  9 Health Officer; DON BARNES, in his
     official capacity as the Orange County
 10 Sheriff; MIKE HAMEL, in his official
     capacity as Chief of Police for the City of
 11 Irvine; ANDREW DO, in his official
     capacity as Orange County Supervisor;
 12 MICHELLE STEEL, in her official capacity
     as Orange County Supervisor; DONALD P.
 13 WAGNER, in his official capacity as
     Orange County Supervisor; DOUG
 14 CHAFFE, in his official capacity as an
     Orange County supervisor; LISA
 15 BARTLETT, in her official capacity as
     Orange County Supervisor; ROBERT
 16 LEVIN, MD, in his official capacity as the
     Ventura County Director and Public Health
 17 Officer; WILLIAM AYUB, in his official
     capacity as the Ventura County Sheriff;
 18 ANDREW SALINAS, in his official
     capacity as the Chief of Police for the City
 19 of Port Hueneme; STEVE BENNETT, in his
     official capacity as Ventura County
 20 Supervisor; LINDA PARKS, in her official
     capacity as Ventura County Supervisor;
 21 KELLY LONG, in her official capacity as
     Ventura County Supervisor; BOB HUBER,
 22 in his official capacity as Ventura County
     Supervisor; JOHN C. ZARAGOZA, in his
 23 official capacity as Ventura County
     Supervisor; HENNING ANSORG, in his
 24 official capacity as Health Officer for Santa
     Barbara County; BILL BROWN, in his
 25 official capacity as the Santa Barbara
     County Sheriff; DAS WILLIAMS, in his
 26 official capacity as Santa Barbara County
     Supervisor; GREGG HART, in his official
 27 capacity as Santa Barbara County
     Supervisor; JOAN HARTMANN, in her
 28 official capacity as Santa Barbara County

                                                   -2-
                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 3 of 41 Page ID #:3




  1 Supervisor; PETER ADAM, in his official
      capacity as Santa Barbara County
  2 Supervisor; STEVE LAVAGNINO, in his
      official capacity as Santa Barbara County
  3 Supervisor; CAMERON KAISER, in his
      official capacity as the Riverside County
  4 Public Health Officer; CHAD BIANCO, in
      his official capacity as the Riverside County
  5 Sheriff; KEVIN JEFFRIES, in his official
      capacity as Riverside County Supervisor;
  6 KAREN SPIEGEL, in her official capacity
      as Riverside County Supervisor; CHUCK
  7 WASHINGTON, in his official capacity as
      Riverside County Supervisor; V. MANUEL
  8 PEREZ, in his official capacity as Riverside
      County Supervisor; JEFF HEWITT, in his
  9 official capacity as Riverside County
      Supervisor; ERIN GUSTAFSON, MD,
 10 MPH, in her official capacity as Acting
      Public Health Officer for San Bernardino
 11 County; GARY MCBRIDE, in his official
      capacity as Director and Chief Executive
 12 Officer of the Office of Emergency Services
      for San Bernardino County; JOHN
 13 MCMAHON, in his official capacity as San
      Bernardino County Sheriff; ROBERT A
 14 LOVINGOOD, in his official capacity as
      San Bernardino County Supervisor; JANICE
 15 RUTHERFORD, in her official capacity as
      San Bernardino County Supervisor; DAWN
 16 ROWE, in her official capacity as San
      Bernardino County Supervisor; CURT
 17 HAGMAN, in his official capacity as San
      Bernardino County Supervisor; JOSIE
 18 GONZALES, in her official capacity as San
      Bernardino County Supervisor; and DOES 1
 19 through 100,
 20                 Defendants.
 21
 22         Plaintiffs Mission Fitness Center, LLC, a California limited liability company;
 23 California Crossfit, LLC, a limited liability company; Fitness First, Inc., a California
 24 corporation; Rep Max Performance, LLC, a California limited liability company; SoCal
 25 Powerlifting, LLC, a California limited liability company; Movement FX, LLC, a California
 26 limited liability company; Lyons Property Management Company, Inc., a California
 27 corporation; Jayda, Inc., a California corporation; KOGym, LLC, a California corporation;
 28 and House of Gains Gym, Inc., a California corporation (hereinafter collectively referred to

                                                  -3-
                                                                               COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 4 of 41 Page ID #:4




  1 as “Plaintiffs”), by and through their attorneys of record, Uplift Law, P.C., allege claims
  2 against the above-named Defendants Gavin Newsom, in his official capacity as Governor of
  3 California; Xavier Becerra, in his official capacity as Attorney General of California; Sandra
  4 Shrewy, MPH, MSW, in her official capacity as the Director and State Public Health Officer;

  5 Eric Garcetti, in his official capacity as Mayor of the City of Los Angeles; Barbara Ferrer, in
  6 her official capacity as the Los Angeles Director and Public Health Officer; Alex Villanueva,
  7 in his official capacity as the Los Angeles County Sheriff; Mike Bertelsen, in his official
  8 capacity as Chief of Police for the City of Azusa; Hilda Solis, in her official capacity as a Los
  9 Angeles County Supervisor; Mark Ridley-Thomas, in his official capacity as a Los Angeles
 10 County Supervisor; Sheila Kuehl, in her official capacity as a Los Angeles County
 11 Supervisor; Janice Hahn, in her official capacity as a Los Angeles County Supervisor;
 12 Kathryn Barger, in her official capacity as a Los Angeles County Supervisor; Clayton Chau,
 13 MD, Phd, in his official capacity as the Orange County Director and Public Health Officer;
 14 Don Barnes, in his official capacity as the Orange County Sheriff; Mike Hamel, in his official
 15 capacity as Chief of Police for the City of Irvine; Andrew Do, in his official capacity as an
 16 Orange County Supervisor; Michelle Steel, in her official capacity as an Orange County

 17 Supervisor; Donald P. Wagner, in his official capacity as an Orange County Supervisor; Doug
 18 Chaffe, in his official capacity as an Orange County Supervisor; Lisa Bartlett, in her official

 19 capacity as an Orange County Supervisor; Robert Levin, MD, in his official capacity as the
 20 Ventura County Director and Public Health Officer; William Ayub, in his official capacity as
 21 the Ventura County Sheriff; Andrew Salinas, in his official capacity as the Chief of Police for
 22 the City of Port Hueneme; Steve Bennett, in his official capacity as a Ventura County
 23 Supervisor; Linda Parks, in her official capacity as a Ventura County Supervisor; Kelly Long,
 24 in her official capacity as a Ventura County Supervisor; Bob Huber, in his official capacity
 25 as a Ventura County Supervisor; John C. Zaragoza, in his official capacity as a Ventura
 26 County Supervisor; Henning Ansorg, in his official capacity as Health Officer for Santa
 27 Barbara County; Bill Brown in his official capacity as Santa Barbara County Sheriff; Das
 28 Williams, in his official capacity as a Santa Barbara County Supervisor; Gregg Hart, in his

                                                -4-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 5 of 41 Page ID #:5




  1 official capacity as a Santa Barbara County Supervisor; Joan Hartmann, in her official
  2 capacity as a Santa Barbara County Supervisor; Peter Adam, in his official capacity as a Santa
  3 Barbara County Supervisor; Steve Lavagnino, in his official capacity as a Santa Barbara
  4 County Supervisor; Cameron Kaiser, in his official capacity as the Riverside County Public

  5 Health Officer; Chad Bianco, in his official capacity as the Riverside County Sheriff; Kevin
  6 Jeffries, in his official capacity as a Riverside County Supervisor; Karen Spiegel, in her
  7 official capacity as a Riverside County Supervisor; Chuck Washington, in his official capacity
  8 as a Riverside County Supervisor; V. Manuel Perez, in his official capacity as a Riverside
  9 County Supervisor; Jeff Hewitt, in his official capacity as a Riverside County Supervisor;
 10 Erin Gustafson, MD, MPH, in her official capacity as Acting Public Health Officer for San
 11 Bernardino County; Gary McBride, in his official capacity as Director and Chief Executive
 12 Officer of the Office of Emergency Services for San Bernardino County; John McMahon, in
 13 his official capacity as San Bernardino County Sheriff; Robert A. Lovingood, in his official
 14 capacity as a San Bernardino County Supervisor; Janice Rutherford, in her official capacity
 15 as a San Bernardino County Supervisor; Dawn Rowe, in her official capacity as a San
 16 Bernardino County Supervisor; Curt Hagman, in his official capacity as a San Bernardino

 17 County Supervisor; Josie Gonzales, in her official capacity as a San Bernardino County
 18 Supervisor; and DOES 1 through 100 (hereinafter collectively referred to as “Defendants”)

 19 as follows:
 20                              NATURE OF THE ACTION
 21         1.     Following the outbreak and subsequent global pandemic regarding the novel
 22 coronavirus, the State of California began taking purported emergency measures in an effort
 23 to slow the spread of COVID-19 such that the medical infrastructure in place is not
 24 overwhelmed.
 25         2.     The sovereign people of the State of California have graciously endured an
 26 unprecedented suspension of their civil liberties.
 27         3.     However, all government power in this country, no matter how well-intentioned,
 28 derives only from the state and federal constitutions.     Governmental power cannot be

                                               -5-
                                                                                 COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 6 of 41 Page ID #:6




  1 exercised in conflict with the constitution, even in a pandemic. The Constitution is not
  2 suspended when the government declares a state of disaster. See In Re Salon A La Mode, Et
  3 Al., No. 20-0340 (Tex. May 5, 2020) (citing In Re Abbott, No. 20-0291, 2020 WL 1943226,
  4 at *1 (Tex. Apr. 23, 2020).

  5         4.     As COVID-19 spread, local officials scrambled to implement a myriad of
  6 measures purporting to protect Californians. California’s Governor issued Executive Orders
  7 to establish state-wide regulations, which were also implemented and enforced on the county
  8 and city level.
  9         5.     Plaintiffs have filed this Action in an effort to challenge the constitutionality of
 10 Defendants’ Orders that severely limit Plaintiffs’ civil rights and liberties by ordering the
 11 citizens of the State of California “shelter-in-place” and effectively close any businesses
 12 Defendants have arbitrarily deemed “Non-Essential.”
 13         6.     Defendants’ Orders have violated, and continue to violate, Plaintiffs’ rights
 14 under both the California Constitution, as well as the United States Constitution. As a result
 15 of Defendants’ unlawful violations of Plaintiffs’ civil liberties and rights, Defendants have
 16 also caused severe economic damage to Plaintiffs. The economic damages suffered by

 17 Plaintiffs is such that Plaintiffs may never financially recover from the harm
 18         7.     Accordingly, Plaintiffs have filed this Action seeking: 1) equitable and
 19 injunctive relief to enjoin enforcement of Defendants’ Orders; 2) declaratory relief that
 20 Defendants’ Orders violate Plaintiffs’ civil rights under: a) U.S.C. § 1983 of the Federal Civil
 21 Rights Act; b) the Due Process Clause of the Fifth Amendments; c) the Due Process Clause of
 22 the Fourteenth Amendments; and c) Article 1, Sections 1, 7, and 19 of the California
 23 Constitution; 3) attorneys’ fees and costs incurred by Plaintiffs’ in an amount according to
 24 proof; 4) monetary damages; and 5) such other and further relief as this Court deems just and
 25 appropriate.
 26                                      THE PARTIES
 27 Plaintiffs
 28         8.     Plaintiff Mission Fitness Center, LLC is a California limited liability company

                                                -6-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 7 of 41 Page ID #:7




  1 authorized and doing business in the State of California as Mission Fitness Center (“Mission”).
  2 Mission’s principal place of business is located in Alhambra, Los Angeles County, California.
  3         9.     Plaintiff California Crossfit, LLC is a California limited liability company
  4 authorized and doing business in the State of California as Crossfit Horsepower

  5 (“Horsepower”). Horsepower’s principal place of business is located in Studio City, Los
  6 Angeles County, California.
  7         10.    Plaintiff Fitness First, Inc. is a California corporation authorized and doing
  8 business in the State of California as Triad Fitness (“Triad”). Triad’s principal place of
  9 business is located in Azusa, Los Angeles County, California.
 10         11.    Plaintiff Rep Max Performance, LLC is a California limited liability company
 11 authorized and doing business in the State of California as Rep Max Performance (“Rep
 12 Max”). Rep Max’s principal place of business is located in Orange, Orange County, California.
 13         12.    Plaintiff SoCal Powerlifting, LLC is a California limited liability company
 14 authorized and doing business in the State of California as SoCal Powerlifting (“SoCal”).
 15 SoCal’s principal place of business is located in Irvine, Orange County, California.
 16         13.    Plaintiff Movement FX, LLC is a California limited liability company
 17 authorized and doing business in the State of California as Movement FX (“FX”). FX’s
 18 principal place of business is located in Temecula, Riverside County, California.

 19         14.    Plaintiff Lyons Property Management Company, Inc. is a California corporation
 20 authorized and doing business in the State of California as The Gym (“The Gym”). The Gym’s
 21 principal place of business is located in Victorville, San Bernardino County, California.
 22         15.    Plaintiff Jayda, Inc. is a California corporation authorized and doing business in
 23 the State of California as All Sports Fitness Center (“All Sports”). All Sports’ principal place
 24 of business is located in Santa Ynez, Santa Barbara County, California.
 25         16.    Plaintiff KOGym, LLC is a California limited liability company authorized and
 26 doing business in the State of California as KO Gym (“KO”). KO’s principal place of business
 27 is located in Oxnard, Ventura County, California.
 28

                                                -7-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 8 of 41 Page ID #:8




  1         17.    Plaintiff House of Gains Gym, Inc. is a California corporation authorized and
  2 doing business in the State of California as House of Gains (“House of Gains”). House of
  3 Gains’ principal place of business is located in Port Hueneme, Ventura County, California.
  4 Defendants

  5         18.    Defendant Governor Gavin Newsom (“Newsom” or “Governor”)) is made a
  6 party to this Action in his official capacity as the Governor of the State of California. The
  7 California Constitution vests the “supreme executive power of the State” in the Governor, who
  8 “shall see that the law is faithfully executed.” Cal. Const. Art. V, § 1. Governor Newsom
  9 signed Executive Order N-33-20 (the “Executive Order”) on or about March 17, 2020.
 10         19.    Defendant Xavier Becerra (“Becerra”) is made a party to this Action in his
 11 official capacity as the Attorney General of California. Under California law, Becerra is the
 12 chief law enforcement officer with supervision over all sheriffs in the State of California. Cal.
 13 Const. Art. V, § 13.
 14         20.    Defendant Sandra Shrewy, MPH, MSW(“Shrewy”) is made a party to this
 15 Action in her official capacity as the Director and State Public Health Officer and is sued in
 16 her official capacity pursuant to Ex Parte Young to challenge the constitutionality of her

 17 office’s list of “Essential Critical Infrastructure Workers” which was issued by Shrewy on
 18 March 22, 2020 to complement Newsom’s Executive Order.

 19         21.    Defendant Eric Garcetti (“Garcetti”) is made a party to this Action in his official
 20 capacity as the Mayor of Los Angeles in the State of California. Steinberg is sued in his official
 21 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
 22 to shut down all “Non-Essential” businesses.
 23         22.    Defendant Barbara Ferrer (“Ferrer”) is made a party to this Action in her official
 24 capacity as the Los Angeles County Public Health Officer in the State of California. Ferrer is
 25 sued in her official capacity under the rule of Ex Parte Young to enjoin the enforcement of any
 26 Order, instituted to shut down all “Non-Essential” businesses.
 27         23.    Defendant Alex Villanueva (“Villanueva”) is made a party to this Action in his
 28 official capacity as Los Angeles County Sheriff. Under California law, Ferrara has the

                                                 -8-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 9 of 41 Page ID #:9




  1 responsibility to enforce the Los Angeles County Order in Los Angeles County. See Cal. Gov’t
  2 Code § 26601.
  3         24.    Defendant Mike Bertelsen (“Bertelsen”) is made a party to this Action in his
  4 official capacity as the Chief of Police for the City of Azusa. Under California law, Bertelsen

  5 has the responsibility to enforce the Los Angeles County Order in the City of Azusa. See Cal.
  6 Gov’t Code § 26601.
  7         25.    Defendant Hilda Solis is made a party to this Action in her official capacity as a
  8 member of the Los Angeles County Board of Supervisors, which exercises broad legislative,
  9 executive, and quasi-judicial authority under California law, including the supervision of the
 10 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
 11 Health & Safety Code § 101000.
 12         26.    Defendant Mark Ridley-Thomas is made a party to this Action in his official
 13 capacity as a member of the Los Angeles County Board of Supervisors, which exercises broad
 14 legislative, executive, and quasi-judicial authority under California law, including the
 15 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
 16 25000, et seq.; Cal. Health & Safety Code § 101000.

 17         27.    Defendant Sheila Kuehl is made a party to this Action in her official capacity as
 18 a member of the Los Angeles County Board of Supervisors, which exercises broad legislative,

 19 executive, and quasi-judicial authority under California law, including the supervision of the
 20 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
 21 Health & Safety Code § 101000.
 22         28.    Defendant Janice Hahn is made a party to this Action in her official capacity as
 23 a member of the Los Angeles County Board of Supervisors, which exercises broad legislative,
 24 executive, and quasi-judicial authority under California law, including the supervision of the
 25 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
 26 Health & Safety Code § 101000.
 27         29.    Defendant Kathryn Barger is made a party to this Action in her official capacity
 28 as a member of the Los Angeles County Board of Supervisors, which exercises broad

                                                -9-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 10 of 41 Page ID #:10




   1 legislative, executive, and quasi-judicial authority under California law, including the
   2 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
   3 25000, et seq.; Cal. Health & Safety Code § 101000.
   4         30.    Defendant Clayton Chau, MD, Phd (“Chau”) is made a party to this Action in
   5 his official capacity as the Orange County Public Health Officer. Chau is sued in his official
   6 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
   7 to shut down all “Non-Essential” businesses.
   8         31.    Defendant Don Barnes (“Barnes”) is made a party to this Action in his official
   9 capacity as Orange County Sheriff. Under California law, Barnes has the responsibility to
  10 enforce the Orange County Order in Orange County. See Cal. Gov’t Code § 26601.
  11         32.    Defendant Mike Hamel (“Hamel”) is made a party to this Action in his official
  12 capacity as the Chief of Police for the City of Irvine. Under California law, Hamel has the
  13 responsibility to enforce the Orange County Order in the City of Irvine. See Cal. Gov’t Code
  14 § 26601.
  15         33.    Defendant Andrew Do is made a party to this Action in his official capacity as a
  16 member of the Orange County Board of Supervisors, which exercises broad legislative,

  17 executive, and quasi-judicial authority under California law, including the supervision of the
  18 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.

  19 Health & Safety Code § 101000.
  20         34.    Defendant Michelle Steel is made a party to this Action in her official capacity
  21 as a member of the Orange County Board of Supervisors, which exercises broad legislative,
  22 executive, and quasi-judicial authority under California law, including the supervision of the
  23 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  24 Health & Safety Code § 101000.
  25         35.    Defendant Donald P. Wagner is made a party to this Action in his official
  26 capacity as a member of the Orange County Board of Supervisors, which exercises broad
  27 legislative, executive, and quasi-judicial authority under California law, including the
  28

                                               -10-
                                                                                  COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 11 of 41 Page ID #:11




   1 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
   2 25000, et seq.; Cal. Health & Safety Code § 101000.
   3         36.    Defendant Doug Chaffe is made a party to this Action in his official capacity as
   4 a member of the Orange County Board of Supervisors, which exercises broad legislative,

   5 executive, and quasi-judicial authority under California law, including the supervision of the
   6 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
   7 Health & Safety Code § 101000.
   8         37.    Defendant Lisa Bartlett is made a party to this Action in her official capacity as
   9 a member of the Orange County Board of Supervisors, which exercises broad legislative,
  10 executive, and quasi-judicial authority under California law, including the supervision of the
  11 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  12 Health & Safety Code § 101000.
  13         38.    Defendant Robert Levin, MD (“Levin”) is made a party to this Action in his
  14 official capacity as the Ventura County Public Health Officer. Levin is sued in his official
  15 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
  16 to shut down all “Non-Essential” businesses.

  17         39.    Defendant William Ayub (“Ayub”) is made a party to this Action in his official
  18 capacity as Ventura County Sheriff. Under California law, Ayub has the responsibility to

  19 enforce the Ventura Order in Ventura County. See Cal. Gov’t Code § 26601.
  20         40.    Defendant Andrew Salinas (“Salinas”) is made a party to this Action in his
  21 official capacity as the Chief of Police for the City of Port Hueneme. Under California law,
  22 Hamel has the responsibility to enforce the Ventura County Order in the City of Port Hueneme.
  23 See Cal. Gov’t Code § 26601.
  24         41.    Defendant Steve Bennett is made a party to this Action in his official capacity
  25 as a member of the Ventura County Board of Supervisors, which exercises broad legislative,
  26 executive, and quasi-judicial authority under California law, including the supervision of the
  27 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  28 Health & Safety Code § 101000.

                                                -11-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 12 of 41 Page ID #:12




   1          42.   Defendant Linda Parks is made a party to this Action in her official capacity as
   2 a member of the Ventura County Board of Supervisors, which exercises broad legislative,
   3 executive, and quasi-judicial authority under California law, including the supervision of the
   4 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.

   5 Health & Safety Code § 101000.
   6          43.   Defendant Kelly Long is made a party to this Action in her official capacity as a
   7 member of the Ventura County Board of Supervisors, which exercises broad legislative,
   8 executive, and quasi-judicial authority under California law, including the supervision of the
   9 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  10 Health & Safety Code § 101000.
  11          44.   Defendant Bob Huber is made a party to this Action in his official capacity as a
  12 member of the Ventura County Board of Supervisors, which exercises broad legislative,
  13 executive, and quasi-judicial authority under California law, including the supervision of the
  14 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  15 Health & Safety Code § 101000.
  16          45.   Defendant John C. Zaragoza is made a party to this Action in his official capacity
  17 as a member of the Ventura County Board of Supervisors, which exercises broad legislative,
  18 executive, and quasi-judicial authority under California law, including the supervision of the

  19 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  20 Health & Safety Code § 101000.
  21          46.   Defendant Henning Ansorg (“Ansorg”) is made a party to this Action in his
  22 official capacity as the Santa Barbara County Public Health Officer. Ansorg is sued in his
  23 official capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order,
  24 instituted to shut down all “Non-Essential” businesses.
  25          47.   Defendant Bill Brown (“Barnes”) is made a party to this Action in his official
  26 capacity as Santa Barbara County Sheriff. Under California law, Barnes has the responsibility
  27 to enforce the Santa Barbara County Order in Santa Barbara County. See Cal. Gov’t Code §
  28 26601.

                                                -12-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 13 of 41 Page ID #:13




   1         48.    Defendant Das Williams is made a party to this Action in his official capacity as
   2 a member of the Santa Barbara County Board of Supervisors, which exercises broad
   3 legislative, executive, and quasi-judicial authority under California law, including the
   4 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§

   5 25000, et seq.; Cal. Health & Safety Code § 101000.
   6         49.    Defendant Gregg Hart is made a party to this Action in his official capacity as a
   7 member of the Santa Barbara County Board of Supervisors, which exercises broad legislative,
   8 executive, and quasi-judicial authority under California law, including the supervision of the
   9 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  10 Health & Safety Code § 101000.
  11         50.    Defendant Joan Hartmann is made a party to this Action in her official capacity
  12 as a member of the Santa Barbara County Board of Supervisors, which exercises broad
  13 legislative, executive, and quasi-judicial authority under California law, including the
  14 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  15 25000, et seq.; Cal. Health & Safety Code § 101000.
  16         51.    Defendant Peter Adam is made a party to this Action in his official capacity as
  17 a member of the Santa Barbara County Board of Supervisors, which exercises broad
  18 legislative, executive, and quasi-judicial authority under California law, including the

  19 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  20 25000, et seq.; Cal. Health & Safety Code § 101000.
  21         52.    Defendant Steve Lavagnino is made a party to this Action in his official capacity
  22 as a member of the Santa Barbara County Board of Supervisors, which exercises broad
  23 legislative, executive, and quasi-judicial authority under California law, including the
  24 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  25 25000, et seq.; Cal. Health & Safety Code § 101000.
  26         53.    Defendant Cameron Kaiser (“Kaiser”) is made a party to this Action in his
  27 official capacity as the Riverside County Public Health Officer. Kaiser is sued in his official
  28

                                                -13-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 14 of 41 Page ID #:14




   1 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
   2 to shut down all “Non-Essential” businesses.
   3         54.    Defendant Chad Bianco (“Bianco”) is made a party to this Action in his official
   4 capacity as Riverside County Sheriff. Under California law, Barnes has the responsibility to

   5 enforce the Riverside County Order in Riverside County. See Cal. Gov’t Code § 26601.
   6         55.    Defendant Kevin Jeffries is made a party to this Action in his official capacity
   7 as a member of the Riverside County Board of Supervisors, which exercises broad legislative,
   8 executive, and quasi-judicial authority under California law, including the supervision of the
   9 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  10 Health & Safety Code § 101000.
  11         56.    Defendant Karen Spiegel is made a party to this Action in her official capacity
  12 as a member of the Riverside County Board of Supervisors, which exercises broad legislative,
  13 executive, and quasi-judicial authority under California law, including the supervision of the
  14 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  15 Health & Safety Code § 101000.
  16         57.    Defendant Chuck Washington is made a party to this Action in his official
  17 capacity as a member of the Riverside County Board of Supervisors, which exercises broad
  18 legislative, executive, and quasi-judicial authority under California law, including the

  19 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  20 25000, et seq.; Cal. Health & Safety Code § 101000.
  21         58.    Defendant V. Manel Perez is made a party to this Action in his official capacity
  22 as a member of the Riverside County Board of Supervisors, which exercises broad legislative,
  23 executive, and quasi-judicial authority under California law, including the supervision of the
  24 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
  25 Health & Safety Code § 101000.
  26         59.    Defendant Jeff Hewitt is made a party to this Action in his official capacity as a
  27 member of the Riverside County Board of Supervisors, which exercises broad legislative,
  28 executive, and quasi-judicial authority under California law, including the supervision of the

                                                -14-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 15 of 41 Page ID #:15




   1 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
   2 Health & Safety Code § 101000.
   3         60.    Defendant Erin Gustafson, MD, MPH (“Gustafson”) is made a party to this
   4 Action in her official capacity as the San Bernardino County Public Health Officer. Gustafson

   5 is sued in her official capacity under the rule of Ex Parte Young to enjoin the enforcement of
   6 any Order, instituted to shut down all “Non-Essential” businesses.
   7         61.    Defendant Gary McBride (“McBride”) is made a party to this Action in his
   8 official capacity as Director and Chief Executive Officer of the Office of Emergency Services
   9 for San Bernardino County. McBride is sued in his official capacity under the rule of Ex Parte
  10 Young to enjoin the enforcement of any Order, instituted to shut down all “Non-Essential”
  11 businesses.
  12         62.    Defendant John McMahon (“McMahon”) is made a party to this Action in his
  13 official capacity as San Bernardino County Sheriff. Under California law, McMahon has the
  14 responsibility to enforce the San Bernardino County Order in San Bernardino County. See Cal.
  15 Gov’t Code § 26601.
  16         63.    Defendant Robert A. Lovingood is made a party to this Action in his official
  17 capacity as a member of the San Bernardino County Board of Supervisors, which exercises
  18 broad legislative, executive, and quasi-judicial authority under California law, including the

  19 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  20 25000, et seq.; Cal. Health & Safety Code § 101000.
  21         64.    Defendant Janice Rutherford is made a party to this Action in her official
  22 capacity as a member of the San Bernardino County Board of Supervisors, which exercises
  23 broad legislative, executive, and quasi-judicial authority under California law, including the
  24 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  25 25000, et seq.; Cal. Health & Safety Code § 101000.
  26         65.    Defendant Dawn Rowe is made a party to this Action in her official capacity as
  27 a member of the San Bernardino County Board of Supervisors, which exercises broad
  28 legislative, executive, and quasi-judicial authority under California law, including the

                                               -15-
                                                                                 COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 16 of 41 Page ID #:16




   1 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
   2 25000, et seq.; Cal. Health & Safety Code § 101000.
   3         66.    Defendant Curt Hagman is made a party to this Action in his official capacity as
   4 a member of the San Bernardino County Board of Supervisors, which exercises broad

   5 legislative, executive, and quasi-judicial authority under California law, including the
   6 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
   7 25000, et seq.; Cal. Health & Safety Code § 101000.
   8         67.    Defendant Josie Gonzales is made a party to this Action in her official capacity
   9 as a member of the San Bernardino County Board of Supervisors, which exercises broad
  10 legislative, executive, and quasi-judicial authority under California law, including the
  11 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
  12 25000, et seq.; Cal. Health & Safety Code § 101000.
  13         68.    The true names and capacities, whether individual, corporate, associate, or
  14 otherwise, of Defendants DOES 1 through 100, are unknown to Plaintiffs, who therefore sue
  15 said Defendants by such fictitious names. Plaintiffs are informed and believe and thereon
  16 allege that each of the Defendants designated herein as a DOE is responsible in some manner

  17 for the events and happenings herein referred to. As such, Plaintiffs will seek leave of Court
  18 to amend this Complaint to insert the true names and capacities of said Defendant as they

  19 become identified.
  20         69.    As alleged herein, Defendants are responsible for the implementation of various
  21 Executive Order(s) and other Civil Orders (“Orders”) that are in direct violation of the United
  22 States and California Constitutions, including but not limited to, 42 U.S.C. § 1983.
  23 Accordingly, each and every Defendant acted under color of state law with respect to all acts
  24 or omissions herein alleged.
  25                             JURISDICTION AND VENUE
  26         70.    The Court has subject matter jurisdiction over the claims asserted in this action
  27 based upon Federal Question Jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 because
  28 this action involves rights derived from the United States Constitution and because the action

                                                -16-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 17 of 41 Page ID #:17




   1 seeks to prevent Defendants from interfering with federal rights. This Court has authority to
   2 award the requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief
   3 and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under 42 U.S.C. § 1988.
   4         71.    Furthermore, this is, in part, a civil action under 42 U.S.C. § 1983 seeking
   5 damages and injunctive relief against Defendants for committing acts, under color of law, with
   6 the intent and for the purpose of depriving Plaintiffs of rights secured under the Constitution
   7 and laws of the United States, as well as for refusing or neglecting to prevent such deprivations
   8 and denials to Plaintiffs.
   9         72.    Additionally, this action arises under 42 U.S.C. § 1983 in relation to Defendants’
  10 deprivation of Plaintiffs’ Constitutional rights to Due Process and Equal Protection under the
  11 Fifth and Fourteenth Amendments to the United States Constitution.
  12         73.    Jurisdiction is also appropriate in this Court pursuant to 28 U.S.C. § 1343(a)(3)–
  13 (4) to redress the deprivation, under color of any State law, statute, ordinance, regulation,
  14 custom or usage, of any right, privilege, or immunity secured by the Constitution, and to secure
  15 equitable or other relief under any Act of Congress providing for the protection of civil rights.
  16         74.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims
  17 pursuant to 28 U.S.C. § 1367(a) because Plaintiffs’ state claims are so related to their federal
  18 claims such that they are part of the same case and controversy of those federal claims

  19 described herein under Article III of the United States Constitution.
  20         75.    The U.S. District Court for the Central District of California is the appropriate
  21 venue for this action pursuant to 28 U.S.C. § 1391(b)(1) and (2) because it is the District in
  22 which Defendants either maintain offices or do substantial official government work; the
  23 District in which Defendants exercise authority in their official capacities; and the District in
  24 which Defendants will continue to enforce the Orders and Emergency Directives that are the
  25 basis for Plaintiffs’ claims; and the District in which substantially all of the events occurred
  26 that have given rise to Plaintiffs’ claims.
  27         76.    There is a present and actual controversy between and among Plaintiffs and
  28 Defendants.

                                                   -17-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 18 of 41 Page ID #:18




   1         77.     The relief requested is authorized pursuant to 28 U.S.C. §§ 2201 and 2202
   2 (declaratory judgment); 28 U.S.C. § 1651(a) (injunctive relief); 42 U.S.C. § 1988 (right to
   3 costs, including attorneys’ fees); and Cal. Gov’t. Code § 8572 (restitution for state
   4 commandeering of private or personal property during state of emergency).

   5                             SUBSTANTIVE ALLEGATIONS
   6 I.      THE GOVERNOR’S STAY-AT-HOME ORDER
   7         78.     On March 4, 2020, California Governor Gavin Newsom (“Newsom”) declared
   8 a state of emergency to exist in California in light of the COVID-19 pandemic. A true and
   9 correct copy of Defendant Newsom’s Proclamation of a State of Emergency is attached hereto
  10 and incorporated herein as Exhibit 1.
  11         79.     On or about March 13, 2020, President Donald J. Trump proclaimed a National
  12 State of Emergency as a result of the threat of the emergence of COVID-19.
  13 https://www.whitehouse.gov/presidential-actions/proclamation-declaringnational-
  14 emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
  15         80.     Subsequently, on March 19, 2020, Defendant Newsom signed Executive Order
  16 N-33-20 (the “Executive Order”). The Executive Order directed all residents “to immediately

  17 heed the current State public health directives,” including an order of the state public health
  18 officer reprinted in the Executive Order. A true and correct copy of Defendant Newsom’s

  19 Executive Order N-33-20 is attached hereto and incorporated herein as Exhibit 2.
  20         81.     The Executive Order “order[ed] all individuals living in the State of California
  21 to stay home or at their place of residence except as needed to maintain continuity of operations
  22 of the federal critical infrastructure sector as outlined at https://www.cisa.gov/identifying-
  23 critical- infrastructure-during-covid-19.”
  24         82.     The Executive Order further explained that “[t]he federal government has
  25 identified sixteen (16) critical infrastructure sectors whose assets, systems, and networks,
  26 whether physical or virtual, are considered so vital to the United States that their incapacitation
  27 or destruction would have a debilitating effect on security, economic security, public health or
  28 safety, or any combination thereof.” Defendant Newsom therefore “order[ed] that Californians

                                                  -18-
                                                                                      COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 19 of 41 Page ID #:19




   1 working in these 16 critical infrastructure sectors may continue their work because of the
   2 importance of these sectors to Californians’ health and well-being.”
   3         83.    The Executive Order explained that it aimed “to establish consistency across the
   4 state in order to ensure that we mitigate the impact of COVID-19.”

   5         84.    This March 19, 2020 Executive Order sought to balance the need to protect
   6 Californians from infection against the need to maintain Californians’ access to vital supplies
   7 and services. In so doing, Defendant Newsom based the policy on one issue: the federal
   8 government’s characterization of certain businesses as being a part of the “critical
   9 infrastructure” and therefore “essential” to Californians. Thus, those businesses deemed
  10 “essential” were and are allowed to continue operating as part of California’s coordinated
  11 response to COVID-19.
  12         85.    All other businesses, such as Plaintiffs, who did not fall into any of the sixteen
  13 (16) “critical infrastructure” sectors, were automatically defined as “Non-Essential” and were
  14 forced to immediately cease operations.
  15         86.    The Executive Order was clear that it was not establishing a state-level baseline
  16 inviting county innovation above and beyond a minimum; rather, this Executive Order

  17 intended that only certain essential businesses shall be permitted to remain open statewide to
  18 provide essential goods and services to all Californians.

  19         87.    The Public Health Officers (“PHO”) for each county were, in part, tasked with
  20 implementing these overreaching orders. It became clear very early on that the PHOs were
  21 completely out of their depth. PHOs had been given a vast amount of power that they were
  22 incompetent to wield. Unlike the Governor, PHOs are not elected positions. In fact, PHOs,
  23 some of whom are tasked with the public health of millions, do not require a degree in science
  24 or medicine.
  25         88.    Defendants Ferrer, Chau, Levin, Ansorg, Kaiser, Gustafson, and McBride, and
  26 or their predecessors, issued similar “shelter-in-place,” “stay at home,” and “shut down” orders
  27 (the “County Orders”) for all “Non-Essential” businesses on or about March 17, 2020 for the
  28

                                                -19-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 20 of 41 Page ID #:20




   1 Counties of Los Angeles, Orange, Ventura, Santa Barbara, Riverside, and San Bernardino.
   2 True and correct copies of these County Orders are attached hereto as Exhibit 3.
   3         89.    Since the passage of the County Orders, Defendants Ferrer, Chau, Levin,
   4 Ansorg, Kaiser, Gustafson, and McBride, and/or their predecessors, have sought to vigorously

   5 enforce them against Plaintiffs and other “Non-Essential” businesses.
   6         90.    Additionally, on or about March 22, 2020, Defendant Shrewy issued a
   7 comprehensive directive setting forth the types of “Essential Critical Infrastructure Workers”
   8 that were to “help state, local, tribal and industry partners as they work to protect communities,
   9 while ensuring continuity of functions critical to public health and safety, as well as economic
  10 and national security.”
  11         91.    Altogether, Defendants’ Orders have caused widespread and catastrophic
  12 damage to the California economy through the government-mandated closure of Plaintiffs’
  13 businesses.
  14         92.    As a result of Defendants’ Orders mandating closure, Plaintiffs have had
  15 difficulty in satisfying their financial obligations, having been forced to lay off a significant
  16 number of employees.

  17         93.    Plaintiffs have further expended large sums of money in an effort to comply with
  18 Defendants’ vague Orders.

  19         94.    On numerous occasions, Plaintiffs have sought clarification regarding
  20 Defendants’ Orders and apparently arbitrary or selective enforcement thereof, to no avail.
  21         95.    The county level orders that were promulgated in response to the Governor’s
  22 Order were haphazard, at best, leaving California with a patchwork of entirely different laws
  23 for each county. Counties were unable to agree even upon the simplest issues, such as indoor
  24 and/or outdoor mask wearing, or the use of gloves.
  25         96.    Further, upon information and belief, despite repeated requests by media and the
  26 press, the scientific data that Defendants relied upon in promulgating their orders has never
  27 been disclosed. As early as March and April 2020, the press began requesting information
  28 under California’s Public Records Act. To date, no responses have been provided.

                                                 -20-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 21 of 41 Page ID #:21




   1         97.    Moreover, Defendants have asserted that violations of their orders carry criminal
   2 penalties, threatening jail time and significant fines for businesses and individuals that do not
   3 comply.
   4         98.    Defendants’ Orders violate the Due Process Clause of the Fourteenth
   5 Amendment because they fail to give reasonable notice to persons of ordinary intelligence of
   6 what actions are forbidden under the law. Plaintiffs have been forced to operate between a
   7 rock and a hard place, trying to comply with all of the applicable Orders, but unable to discern
   8 what the applicable law permits. This is precisely the dilemma the Due Process Clause’s
   9 requirement of fair notice seeks to avoid, particularly where, as here, there is no procedure for
  10 Plaintiffs even to challenge the Defendants’ Orders.
  11         99.    Defendant Newsom then directed the Office of Emergency Services to “take all
  12 necessary steps to ensure compliance with this Order” and that the “Order shall be enforceable
  13 pursuant to California law, including, but not limited to, Government Code section 8665.”
  14         100.   California Government Code Section 8665 states, “Any person who violates any
  15 of the provisions of this chapter or who refuses or willfully neglects to obey any lawful order
  16 or regulation promulgated or issued as provided in this chapter, shall be guilty of a

  17 misdemeanor and, upon conviction thereof, shall be punishable by a fine not to exceed one
  18 thousand dollars ($1,000) or by imprisonment not to exceed six months or by both such fine

  19 and imprisonment.”
  20 II.     THE GOVERNOR’S REOPENING ORDER
  21         101.   On May 4, 2020, Governor Newsom issued Executive Order N-60-20
  22 concerning the second and third stages of California’s “four-stage framework . . . to allow
  23 Californians to gradually resume various activities” (“The Governor’s Reopening Order”).
  24 The Governor’s Reopening Order directed the State Public Health Officer to “establish
  25 criteria and procedures. . . to determine whether and how particular local jurisdictions may
  26 implement public health measures that depart from the statewide directives,” specifically
  27 “measures less restrictive than any public health measures implemented on a statewide basis.”
  28

                                                -21-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 22 of 41 Page ID #:22




   1 A true and correct copy of Defendant Newsom’s Executive Order N-60-20 is attached hereto
   2 and incorporated by reference as Exhibit 4.
   3         102.   The Governor’s Reopening Order also states that it should not be “construed to
   4 limit the existing authority of local health officers” to adopt “more restrictive” or

   5 “addition[al]” measures” (emphasis added). Under existing law, “[a] county or city may make
   6 and enforce within its limits all local, police, sanitary, and other ordinances and regulations
   7 not in conflict with general laws.” Cal. Const. art. XI, § 7 (emphasis added).
   8         103.   And when, as here, the Governor exercises the State’s “police power” during a
   9 state of emergency, the Governor’s “orders and regulations shall have the force and effect of
  10 law.” Cal. Gov’t Code §§ 8567, 8627. Accordingly, the Governor’s Reopening Order only
  11 allows counties to act within their “existing authority”—that is, to adopt measures that are
  12 consistent with the Governor’s orders or that address matters on which the Governor’s orders
  13 are silent. It does not, and cannot be read to, allow a county to override the Governor’s Order
  14 by extending its authority by extending its authority to include criminal penalties and possible
  15 imprisonment.
  16 IV. PLAINTIFFS’ GYM BUSINESSES

  17 Mission
  18         104.   Mission is a large, open air warehouse space located in Alhambra, California
  19 that is dedicated to strength training and physical wellness.
  20         105.   As a result of Defendants’ Orders mandating the closure of “Non-Essential”
  21 businesses, on or about March 18, 2020, Horsepower was forced to cease operations
  22 indefinitely, and therefore stopped billing its members’ monthly dues.
  23         106.   Almost immediately after Defendants’ issued their March 18, 2020 Order
  24 requiring the closure of so-called “Non-Essential” businesses, Mission lost approximately one
  25 hundred (100) members.
  26         107.   During Mission’s closure, they invested thousands of dollars toward compliance
  27 with Defendants’ Orders, purchasing personal protection equipment, such as masks, gloves,
  28

                                                -22-
                                                                                      COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 23 of 41 Page ID #:23




   1 cleaning supplies, towels, and thermometers for employees. Mission further sought to
   2 restructure its facility and invested in marketing to recoup the lost membership.
   3         108.   On or about June 12, 2020, Defendants permitted Mission to reopen with
   4 certain limitations.

   5         109.   Mission reopened in accordance with all of Defendants’ then-existing rules and
   6 regulations from the government, adhering to strict sanitation guidelines and mandatory social
   7 distancing protocols.
   8         110.   On July 13, 2020, Defendants mandated the closure of many businesses,
   9 including gyms, unless they could be modified to operate outdoors.
  10         111.   Shortly thereafter, pursuant to Defendants’ Orders, Mission was required to
  11 move certain portions of its operations outside; however, Mission’s ability to operate outdoors
  12 in compliance with Defendants’ Orders is and was limited due to the nature of the equipment
  13 being physical secured to Mission’s facility for safety purposes.
  14         112.   As a direct and proximate result of Defendants’ Orders, Mission has suffered
  15 damages in the amount of approximately $150,00 as a result of lost revenue, restructuring the
  16 facility, training new employees on COVID-19 procedures, legal consultations, purchases for

  17 personal protective equipment, cleaning supplies, and moving equipment.
  18 Horsepower

  19         113.   Horsepower is a 3,100 square foot facility that offers support for its members’
  20 physical fitness, mental health, nutrition, and overall wellness, taking pride in providing its
  21 members with options for injury rehabilitation, nutrition coaching, personalized training, and
  22 massage therapy, among other things.
  23         114.   As a result of Defendants’ Orders, on or about March 18, 2020, Horsepower was
  24 forced to cease operations indefinitely, and therefore stopped billing its members’ monthly
  25 dues.
  26         115.   During the closure, Horsepower had its facility professional deep cleaned and
  27 purchased additional cleaning equipment and supplies.
  28

                                                -23-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 24 of 41 Page ID #:24




   1         116.   While Horsepower remained closed, Horsepower suspended membership fees
   2 and collected no dues throughout its closure, despite continuing to pay its staff.
   3         117.   On or about June 12, 2020, Horsepower reopened with new cleanliness and
   4 social distancing protocols in accordance with Defendants’ Orders. However, this reopening

   5 was short-lived.
   6         118.   When, pursuant to Defendants’ Orders, Horsepower was allowed to reopen with
   7 limitations, Horsepower took precautions as required by Defendants’ Orders.
   8         119.   On July 13, 2020, Defendants mandated the closure of many businesses,
   9 including gyms, unless they could be modified to operate outdoors.
  10         120.   Unfortunately, weather conditions and the unhealthy air quality made it nearly
  11 impossible for Horsepower to continue its operations outdoors.
  12         121.   Horsepower purchased canopies and moved as much equipment as possible
  13 outdoors to comply with Defendants’ Orders; however, much of Horsepower’s equipment is
  14 physically secured into the walls of the facility and cannot be transported.
  15         122.   At the same time, Horsepower was undergoing near constant inspections by a
  16 so-called task force, which further discouraged membership with Horsepower.

  17         123.   As a direct and proximate result of Defendants’ Orders, Horsepower has suffered
  18 damages in the amount of approximately $250,000 as of August 31, 2020 as a result of new

  19 COVID-19 procedures, legal consultations, new equipment, sanitation, cleaning supplies,
  20 canopies and other outdoor equipment, and other upgrades to the facility.
  21 Triad
  22         124.   Triad is a health and strength complex in Azusa, California that centers around
  23 the concept of helping individuals treat physical and mental ailments through exercise.
  24         125.   As a result of Defendants’ Orders, on or about March 18, 2020, Triad was forced
  25 to cease operations indefinitely, and therefore stopped billing its members’ monthly dues.
  26         126.   On or about June 12, 2020, Triad reopened with new cleanliness and social
  27 distancing protocols in accordance with Defendants’ Orders. However, this reopening was
  28 short-lived.

                                                -24-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 25 of 41 Page ID #:25




   1         127.   On July 13, 2020, Defendants mandated the closure of many businesses,
   2 including gyms, unless they could be modified to operate outdoors.
   3         128.   Despite Triad’s compliance with Defendants’ Orders, both Azusa Police
   4 Department and Los Angeles County Sheriff’s Department fined Triad for alleged non-

   5 compliance with Defendants’ Orders; yet, neither the Azusa Police Department and/or the Los
   6 Angeles County Sheriff’s Department could specify how Triad failed to comply with
   7 Defendants’ Orders or how Triad could obtain compliance.
   8         129.   As a direct and proximate result of Defendants’ Orders, Triad has suffered
   9 damages in the amount of approximately $352,000 as of August 31, 2020 as a result of new
  10 COVID-19 procedures, legal fees, citations, personal protection equipment, additional staff
  11 and related training, new equipment, cleaning supplies, and other upgrades to the facility.
  12 Rep Max
  13         130.   Rep Max is a weightlifting gym in Orange, California that offers specialized
  14 group classes.
  15         131.   As a result of Defendants’ Orders, on or about March 18, 2020, Rep Max was
  16 forced to cease operations indefinitely, and therefore stopped billing its members’ monthly

  17 dues.
  18         132.   In order to mitigate its losses and allow its clients to continue training, Rep Max
  19 began renting its equipment to members and transitioned to online coaching platforms.
  20         133.   Likewise, during this closure period, Rep Max underwent massive restructuring
  21 to accommodate any anticipated social distancing requirements. Rep Max separated
  22 equipment platforms, provided remote coaching options, and implemented a reservation
  23 system. However, despite Rep Max’s efforts membership continued to dwindle, and
  24 Defendants’ Orders further discouraged new members.
  25         134.   On or about June 12, 2020, Rep Max reopened with new cleanliness and social
  26 distancing protocols in accordance with Defendants’ Orders. However, this reopening only
  27 allowed for Rep Max to operate at twenty percent (20%) capacity and was short-lived, again
  28 resulting in membership loss.

                                                -25-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 26 of 41 Page ID #:26




   1          135.   On July 13, 2020, Defendants mandated the closure of many businesses,
   2 including gyms, unless they could be modified to operate outdoors.
   3          136.   In response to Defendants’ Orders limiting Rep Max’s operations to the
   4 outdoors, Rep Max secured a portion of the parking lot for its outdoor operations. Yet, Rep

   5 Max remains unable to hold group classes and/or the weightlifting meets that it relied upon to
   6 generate revenue and new memberships.
   7          137.   As a direct and proximate result of Defendants’ Orders, Rep Max has suffered
   8 damages in the amount of approximately $36,000 as of August 31, 2020 as a result of lost
   9 revenue, new COVID-19 procedures, legal fees, citations, sanitation costs, personal protection
  10 equipment, cleaning supplies, and depreciation of equipment, among other things.
  11 SoCal
  12          138.   SoCal Powerlifting is a strength and fitness center in Irvine, California
  13
       that caters to the needs of strength athletes.
  14
              139.   As a result of Defendants’ Orders, on or about March 18, 2020, SoCal was forced
  15
       to cease all business operations indefinitely, canceling contracts for members and opting not
  16
       to renew expiring member contracts.
  17
              140.   On or about June 12, 2020, SoCal reopened with new cleanliness and social
  18
       distancing protocols in accordance with Defendants’ Orders. In order to comply with these
  19
       Defendants’ Orders s, SoCal secured a new facility with sufficient space for social distancing.
  20
       However, this reopening was short-lived as SoCal was ordered to operate only outdoors shortly
  21
       thereafter.
  22
              141.   Before SoCal could regain any investment in the newly secured facility
  23
  24 and/or newly purchased equipment, Orange County required that any gym and/or
  25 fitness activities must be modified to operate outdoors.
  26
              142.   Thus, SoCal, after having secured a larger facility and purchasing additional
  27
       equipment in reliance upon Defendants’ Order issued on or about June 12, 2020, was and is
  28
       unable to operate indoors.
                                                   -26-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 27 of 41 Page ID #:27




   1         143.   Additionally, Irvine Police Officers have harassed SoCal, in one instance
   2 waiting around for hours until a staff member left despite having been told the person was a
   3 staff member.
   4         144.   As a direct and proximate result of Defendants’ Orders, SoCal has suffered
   5 damages in the amount of approximately $125,000 as of August 31, 2020 as a result of lost
   6 revenue, new COVID-19 procedures, legal fees, citations, sanitation costs, personal protection
   7 equipment, additional staff and related training, new equipment, cleaning supplies, tents, and
   8 securing a new facility.
   9 FX
  10         145.   FX is an individualized training facility and health studio in Temecula,
  11 California that offers, among other things, personalized nutrition plans, coaching, therapy, and
  12 wellness options.
  13         146.   Despite being a health studio, Defendants’ Orders deemed FX a “Non-Essential”
  14 business and therefore FX was forced to cease all business operations indefinitely.
  15         147.   On or about June 12, 2020, Defendants’ Orders allowed FX to reopen with
  16 modifications.

  17         148.   FX reopened with strict sanitation protocols and cleaning guidelines in
  18 accordance with Defendants’ Orders, hiring a sterilization company and purchasing additional

  19 cleaning supplies and personal protective equipment.
  20         149.   FX further reopened with limited capacity in order to ensure compliance with
  21 Defendants’ Orders, as well as the safety of FX’s clients. FX allowed for extra time to allow
  22 thorough cleaning and disinfecting between clients.
  23         150.   However, on or about July 13, 2020, Defendants mandated the closure of many
  24 businesses, including gyms, unless they could be modified to operate outdoors.
  25         151.   As a result of this additional limitation on FX’s operations, FX lost
  26 approximately sixty-five percent (65%) of its members.
  27
  28

                                                -27-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 28 of 41 Page ID #:28




   1         152.   Jane Joaquin, as the Managing Member of FX, has experienced a sharp decline
   2 in her mental health, resulting in severe depression, panic attacks, migraines, and physical
   3 ailments.
   4         153.   As a direct and proximate result of Defendants’ Orders, FX has suffered
   5 damages in the amount of approximately $68,000 as a result of lost revenue, COVID-19
   6 procedures, legal fees, sanitation costs, personal protection equipment, additional staff and
   7 related training, new equipment, cleaning supplies, extra staff, and other upgrades to the
   8 facility.
   9 The Gym
  10         154.   The Gym is a large 35,000 square foot facility that boasts cycle studios, saunas,
  11 a nutrition shop, tanning beds, and state-of-the-art equipment.
  12         155.   As a result of Defendants’ Orders, on or about March 18, 2020, The Gym was
  13 forced to cease all business operations indefinitely, and therefore stop billing its members’
  14 monthly dues.
  15         156.   On or about June 12, 2020, The Gym reopened with new cleanliness and social
  16 distancing protocols in accordance with Defendants’ Orders. However, this reopening was

  17 short-lived as The Gym was ordered to operate only outdoors shortly thereafter.
  18         157.   As a result of Defendants’ Orders requiring The Gym to operate outdoors, The
  19 Gym was forced to reduce its operating hours to allow for additional cleaning and disinfectant.
  20 Additionally, The Gym incurred, and continues to incur, significant additional costs for staff
  21 to move equipment outside and in accordance with Defendants’ Orders.
  22         158.   As a direct and proximate result of Defendants’ Orders, The Gym has suffered
  23 damages in the amount of approximately $1,164,000 as a result of lost revenue, COVID-19
  24 procedures, legal fees, citations, sanitation costs, personal protection equipment, additional
  25 staff and related training, new equipment, cleaning supplies, extra staff, and other upgrades to
  26 the The Gym’s facility.
  27
  28

                                                -28-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 29 of 41 Page ID #:29




   1 All Sports
   2          159.   All Sport is a specialized fitness facility consisting of 12,000 square feet that
   3
       offers gymnastics training, strength training, and general fitness programs, in addition to
   4
       pilates, yoga, spin, personal training, and group training.
   5
   6          160.   As a result of Defendants’ Orders, on or about March 18, 2020, All Sports was

   7 forced to cease operations indefinitely, and therefore stop billing its members’ monthly dues.
   8          161.   Moreover, All Sports was forced to cancel an entire gymnastics program as a

   9 result of Defendants’ Orders.
  10          162.   Throughout the pandemic, All Sports, by and through its staff members, has

  11 worked tirelessly to restructure, disinfect, and sanitize All Sports’ facility in order to comply
  12 with all applicable COVID-19 standards.
  13          163.   On or about June 12, 2020 All Sports reopened with new cleanliness and social

  14 distancing protocols in accordance with Defendants’ Orders. However, this reopening was
  15 short-lived.
  16          164.   On July 13, 2020, Defendants mandated the closure of many businesses,

  17 including gyms, unless they could be modified to operate outdoors.
  18          165.   All Sports was able to resume its business with outdoor operations on or around

  19 July 13, 2020; however, this added costs while still resulting in a decline in All Sports’
  20 membership.
  21          166.   As a direct and proximate result of Defendants’ Orders, All Sports has suffered

  22 damages in the amount of approximately $720,000 as a result of lost revenue, COVID-19
  23 procedures, legal fees, citations, sanitation costs, personal protection equipment, additional
  24 staff and related training, new equipment, cleaning supplies, extra staff, and other upgrades to
  25 the All Sports’ facility.
  26 KO
  27          167.   KO is a large specialty gym and training facility that caters to all levels of lifters

  28 and athletes, from beginners to the most experienced professionals. KO offers individual

                                                  -29-
                                                                                        COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 30 of 41 Page ID #:30




   1 personal training, nutrition coaching, as well as a plethora of weight machines and other
   2 equipment.
   3         168.   As a result of Defendants’ Orders, on or about March 18, 2020, KO was forced
   4 to cease operations indefinitely, and therefore stop billing its members’ monthly dues.

   5         169.   Throughout the pandemic, KO, by and through its staff members, has worked
   6 tirelessly to restructure, disinfect, and sanitize KO’s facility in order to comply with all
   7 applicable COVID-19 standards.
   8         170.   Despite KO’s efforts to remain compliant, Defendants arbitrarily denied KO’s
   9 requests to open.
  10         171.   On or about July 2, 2020, KO reopened with new cleanliness and social
  11 distancing protocols in accordance with Defendants’ Orders. However, this reopening was
  12 short-lived.
  13         172.   On July 13, 2020, Defendants mandated the closure of many businesses,
  14 including gyms, unless they could be modified to operate outdoors.
  15         173.   KO was able to resume its business with outdoor operations on or around July
  16 27, 2020.

  17         174.   In anticipation of reopening, KO invested thousands of dollars toward sanitation
  18 products, disinfectants, personal protection equipment, and thermometers, among other things.

  19         175.   When the state mandate allowed for gyms to operate outdoors only, KO
  20 purchased tents and created an outdoor area to the best of his ability, but the available outdoor
  21 space is much smaller than his equipment requires.
  22         176.   Even when KO Gym was open for outdoor services, it was operating as a bare-
  23 bones version.
  24         177.   To date, Ventura County has not allowed gyms to resume indoor operations.
  25         178.   Although other counties in the State of California are allowing gyms to operate
  26 indoors, KO, by virtue of its location, is still forced to operate outdoors only.
  27         179.   As a direct and proximate result of Defendants’ Orders, KO has suffered
  28 damages in the amount of approximately $131,000 as of August 31, 2020 as a result of lost

                                                 -30-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 31 of 41 Page ID #:31




   1 revenue, new COVID-19 procedures, legal fees, citations, sanitation costs, personal protection
   2 equipment, additional staff and related training, new equipment, cleaning supplies, tents, and
   3 other upgrades to the KO facility.
   4 House of Gains

   5           180.   House of Gains is a fitness center that offers a workout space for elite athletes,
   6
       specializing in weightlifting, powerlifting, and strength training.
   7
               181.   As a result of Defendants’ Orders, on or about March 18, 2020, House of Gains
   8
       was forced to cease operations indefinitely, and therefore stop billing its members’ monthly
   9
       dues.
  10
               182.   Throughout the time period of House of Gains’ closure as a “Non-Essential”
  11
       business, House of Gains, by and through its agents, inquired with the County of Ventura as
  12
       to when so-called “Non-Essential” businesses would be allowed to reopen. The County of
  13
       Ventura remained silent.
  14
               183.   Finally, on or about May 28, 2020, House of Gains reopened with the approval
  15
  16 of the Defendant Salinas, Chief of Police of Port Hueneme’s Police Department.

  17           184.   Despite having gained approval from the Defendant Salinas, Port Hueneme
  18
       police officers continually came to House of Gains’ facility to prohibit House of Gains from
  19
       reopening.
  20
  21           185.   On June 8, 2020, Defendant Salinas served House of Gains with a

  22 COVID-19 closure order. Thus, Defendants, by and through Defendant Salinas, issued
  23 contradictory and arbitrary orders for House of Gains’ closure.
  24
               186.   Shortly thereafter, Ventura County allowed gyms to reopen.
  25
  26
               187.   House of Gains diligently followed all sanitation protocols set in place by

  27 Defendants; despite House of Gains’ efforts, the business remained open for less than a
  28 month before being limited to outdoor operations only.

                                                   -31-
                                                                                       COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 32 of 41 Page ID #:32




   1            188.   In response, House of Gains obtained a Special Use Permit to operate
   2
       outdoors and invested in specialized equipment and fencing to comply with Defendants’
   3
       Orders
   4

   5            189.   In further efforts to comply with Defendants’ Orders, House of Gains limited

   6 its . operating hours in order to allow for sufficient time to move and sanitize equipment.
   7
                190.   Despite House of Gains’ efforts to comply with Defendants’ Orders, both Port
   8
       Hueneme Police Officers and Ventura County Sheriffs visited House of Gains’ on an almost
   9
  10 daily basis to investigate “complaints” they had received. Neither the Port Hueneme Police
  11 Officers nor the Ventura County Sheriffs specified how House of Gains was allegedly in
  12 violation of Defendants’ Orders, nor offered any information as to how House of Gains
  13
       might ensure compliance with Defendants’ arbitrary and ever-changing Orders.
  14
  15
                191.   Thus, Defendants continued to issue House of Gains citations, orders to close,

  16 and further threatened permanent closure.

  17            192.   As a a direct and proximate result of Defendants’ Orders, House of Gains has
  18 suffered damages in the amount of approximately $50,000 as of August 31, 2020 as a result

  19 of lost revenue, new COVID-19 procedures, legal fees, citations, sanitation costs, personal
  20 protection equipment, additional staff and related training, new equipment, cleaning supplies,
  21 tents, and other upgrades to the facility.
  22                                FIRST CLAIM FOR RELIEF
  23       VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT
  24                             (By Plaintiffs against All Defendants)
  25            193.   Plaintiffs incorporate by reference and re-allege each and every allegation set
  26 forth in all preceding paragraphs as if fully set forth herein.
  27            194.   The United States Supreme Court has long held that “the Fifth
  28 Amendment…was designed to bar Government from forcing people alone to bear public

                                                   -32-
                                                                                      COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 33 of 41 Page ID #:33




   1 burdens which, in all fairness and justice, should be borne by the public as a whole.” Armstrong
   2 v. United States, 364 U.S. 40, 49 (1960).
   3         195.   Defendants’ Orders and Emergency Directives mandated that because Plaintiffs
   4 were “Non-Essential” businesses, they were required to shutter and cease all operations as a

   5 means to slow the spread of the novel COVID-19. Such a mandate completely and
   6 unconstitutionally deprived Plaintiffs of all economically beneficial use of their businesses
   7 without just compensation.
   8         196.   Although a sovereign government has an inherent “police power” that is
   9 reserved for the States by the Tenth Amendment to the United States Constitution, such “police
  10 power” is not without Constitutional limits. See Euclid v. Ambler Realty Co., 272 U.S. 365
  11 (1926).
  12         197.   The government’s “police power” is restricted by Constitutional considerations,
  13 including but not limited to the Fifth Amendments “Takings Clause.”
  14         198.   Defendants’ Orders, combined with Defendants’ enforcement thereof, has
  15 caused a total or partial regulatory taking of Plaintiffs’ property without just compensation in
  16 violation of the Takings Clause of the Fifth Amendment to the United States Constitution. At

  17 a minimum, the effect of Defendants’ Orders constitute a “partial” taking under the Penn
  18 Central three-factor test. See Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124

  19 (1978). As a result, Defendants’ violation of the Takings Clause of the Fifth Amendment has
  20 proximately and legally harmed Plaintiffs.
  21         199.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
  22 harm to their Constitutional rights unless Defendants are enjoined from implementing and
  23 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
  24 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
  25 Directives is such that Plaintiffs may be forced to permanently close.
  26         200.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
  27 relief, as well as temporary, preliminary, and permanent injunctive relief invalidating the
  28 Orders and Emergency Directives and restraining enforcement thereof.

                                                 -33-
                                                                                   COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 34 of 41 Page ID #:34




   1          201.   Accordingly, Plaintiffs have found it necessary to engage the services of private
   2 council to vindicate their rights under law and therefore are entitled to an award of attorneys’
   3 fees pursuant to 42 U.S.C. § 1988.
   4                             SECOND CLAIM FOR RELIEF
   5        VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH
   6                                          AMENDMENT
   7                           (By Plaintiffs against All Defendants)
   8          202.   Plaintiffs incorporate by reference and re-allege each and every allegation set
   9 forth in all preceding paragraphs as if fully set forth herein.
  10          203.   The Due Process Clause of the Fourteenth Amendment provides that “[n]o State
  11 shall . . . deprive any person of life, liberty, or property, without due process of law.” The
  12 fundamental liberties protected by the Due Process Clause include most of the rights
  13 enumerated in the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147-149 (1968).
  14          204.   The liberties afforded by the Due Process Clause of the Fourteenth Amendment
  15 further extend to one’s personal choices central to individual dignity and autonomy, including
  16 intimate choices that relate to personal beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438,

  17 453 (1972).
  18          205.   A State “violates this guarantee by taking away someone’s life, liberty, or
  19 property under a criminal law so vague that it fails to give ordinary people fair notice of the
  20 conduct it punishes, or so standardless that it invites arbitrary enforcement.” Johnson v. United
  21 States, 135 S. Ct. 2551, 2556 (2015).
  22          206.   Plaintiffs have a fundamental property interest in conducting lawful business
  23 activities that are protected by the Due Process Clause of the Fourteenth Amendment.
  24          207.   Defendants’ Orders fail to provide sufficient notice of which actions will
  25 potentially subject Plaintiffs to civil or the criminal penalties. It would, at best, be unclear to
  26 any person of ordinary intelligence what Defendants’ Orders collectively prohibit and/or
  27 allow.
  28

                                                 -34-
                                                                                      COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 35 of 41 Page ID #:35




   1         208.    In addition, Defendants’ Orders purport to impose criminal liability on Plaintiffs
   2 and their employees should they fail to follow Defendants’ Orders. Moreover, Defendants
   3 have, at times, threatened to impose criminal liability on Plaintiffs’ patrons.
   4         209.    The Executive Orders, and Defendants enforcement thereof, violate Plaintiffs’
   5 substantive due process rights secured by the Fourteenth Amendment to the United States
   6 Constitution.
   7         210.    In addition, Defendant Counties have violated the Due Process Clause insomuch
   8 as it fails to provide any meaningful procedure for challenging its determination that a business
   9 is non-essential, either pre or post deprivation of Plaintiffs’ constitutional right to use of their
  10 property. Logan v. Zimmerman Brush Co., 455 U.S. 422, 432-33 (1982). Instead, Defendants
  11 simply announced that Plaintiffs’ Gyms were not essential, without any formal process.
  12         211.    Defendants’ Orders expressly deprived, and continue to deprive, Plaintiffs of
  13 their rights and liberties in lawfully operating their businesses by ordering the closure of “Non-
  14 Essential” businesses without affording Plaintiffs with a constitutionally adequate hearing to
  15 present their case in favor of allowing Plaintiffs’ businesses to remain open.
  16         212.    Accordingly, Defendants failed to comply both procedural and substantive due
  17 process requirements as provided for by the Fourteenth Amendment of the United States
  18 Constitution when depriving Plaintiffs of their rights and liberties as they relate to Plaintiffs’

  19 respective properties / businesses, which would have given Plaintiffs a meaningful opportunity
  20 to respond to the Executive Orders and explain how and why the Executive Orders were
  21 unconstitutional as applied to Plaintiffs.
  22         213.    Because Defendants’ Orders are based upon a procedurally deficient and
  23 substantively unlawful process, Defendants directly and proximately damaged Plaintiffs by
  24 depriving Plaintiffs of their ability to lawfully operate their respective businesses without
  25 unconstitutional government intervention.
  26         214.    Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
  27 business in the State of California, violates Plaintiffs’ rights under the United States
  28 Constitution.

                                                  -35-
                                                                                       COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 36 of 41 Page ID #:36




   1         215.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
   2 harm to their Constitutional rights unless Defendants are enjoined from implementing and
   3 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
   4 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency

   5 Directives is such that Plaintiffs may be forced to permanently close.
   6         216.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
   7 relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining
   8 enforcement of the Orders.
   9         217.   Plaintiffs respectfully seek a declaration that the Defendant Counties’ Orders
  10 violates the Due Process Clause of the Fourteenth Amendment to the U.S. Constitution.
  11                              THIRD CLAIM FOR RELIEF
  12                   VIOLATION OF THE CALIFORNIA CONSTITUTION
  13                         Right to Liberty (Cal. Const. Art. 1, § 1)
  14                           (By Plaintiffs against All Defendants)
  15         218.   Plaintiffs incorporate by reference and re-allege each and every allegation set
  16 forth in all preceding paragraphs as if fully set forth herein.

  17         219.   Article 1, § 1 of the California Constitution provides, in relevant part, “Article
  18 1, Section 1: All people are by nature free and independent and have inalienable rights. Among

  19 these are enjoying and defending life and liberty, acquiring, possessing, and protecting
  20 property, and pursuing and obtaining safety, happiness, and privacy.”
  21         220.   Defendants Orders have interfered both with Plaintiffs’ rights and liberties, as
  22 set forth in Article 1, Sections 1, 7, and 19 of the California Constitution, as well as deprived
  23 Plaintiffs of the use, enjoyment, and ability to operate their respective businesses on account
  24 of a discriminatory and arbitrary classification as “Non-Essential” businesses.
  25         221.   Defendants’ Orders have proximately and legally caused Plaintiffs’ financial
  26 harm, which will continue unless and until this Court enjoins Defendants from enforcing their
  27 respective Orders.
  28

                                                 -36-
                                                                                    COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 37 of 41 Page ID #:37




   1         222.   Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
   2 business in the State of California, violates Plaintiffs’ rights under the California Constitution.
   3         223.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
   4 harm to their Constitutional rights unless Defendants are enjoined from implementing and

   5 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
   6 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
   7 Directives is such that Plaintiffs may be forced to permanently close.
   8         224.   Accordingly, Plaintiffs have found it necessary to engage the services of private
   9 council to vindicate their rights under law and therefore are entitled to an award of attorneys’
  10 fees pursuant to California Code of Civil Procedure § 1021.5.
  11                             FOURTH CLAIM FOR RELIEF
  12                   VIOLATION OF THE CALIFORNIA CONSTITUTION
  13                         Right to Liberty (Cal. Const. Art. 1, § 7)
  14                           (By Plaintiffs against All Defendants)
  15         225.   Plaintiffs incorporate by reference and re-allege each and every allegation set
  16 forth in all preceding paragraphs as if fully set forth herein.

  17         226.   Article 1, Section 7 of the California Constitution provides, in pertinent part:
  18         Article 1, Section 7:
  19
             (a) A person may not be deprived of life, liberty, or property without due
  20             process of law or denied equal protection of the laws; provided, that
                 nothing contained herein or elsewhere in this Constitution imposes upon
  21             the State of California or any public entity, board, or official any
  22             obligations or responsibilities which exceed those imposed by the Equal
                 Protection Clause of the 14th Amendment to the United States
  23             Constitution with respect to the use of pupil school assignment or pupil
                 transportation. In enforcing this subdivision or any other provision of this
  24
                 Constitution, no court of this State may impose upon the State of
  25             California or any public entity, board, or official any obligation or
                 responsibility with respect to the use of pupil school assignment or pupil
  26             transportation, (1) except to remedy a specific violation by such party that
  27             would also constitute a violation of the Equal Protection Clause of the
                 14th Amendment to the United States Constitution, and (2) unless a
  28             federal court would be permitted under federal decisional law to impose

                                                 -37-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 38 of 41 Page ID #:38




   1              that obligation or responsibility upon such party to remedy the specific
                  violation of the Equal Protection Clause of the 14th Amendment of the
   2
                  United States Constitution.
   3
          227.       The guarantee of equal protection under the California Constitution is
   4
       substantially equivalent and analyzed similarly to that provided by the Equal Protection Clause
   5
       of the Fourteenth Amendment to the United States Constitution. See Kenneally v. Med. Bd.,
   6
       27 Cal. App. 4th 489 (App. 2 Dist. 1994).
   7
          228.       Article 1, § 1 of the California Constitution has further been judicial defined as
   8
       meaning no person or class of persons shall be denied the same protections of the laws enjoyed
   9
       by other persons or other classes in like circumstances in the lives, liberty, and property, and
  10
       in their pursuit of happiness. See People v. Romo, 14 Cal.3d 189 (1975); Gray v. Whitmore,
  11
       17 Cal. App. 3d 1 (1971).
  12
          229.       Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
  13
       business in the State of California, violates Plaintiffs’ rights under the California Constitution.
  14
          230.       Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
  15
       harm to their Constitutional rights unless Defendants are enjoined from implementing and
  16
       enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
  17
       suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
  18
       Directives is such that Plaintiffs may be forced to permanently close.
  19
          231.       Accordingly, Plaintiffs have found it necessary to engage the services of private
  20
       council to vindicate their rights under law and therefore are entitled to an award of attorneys’
  21
       fees pursuant to California Code of Civil Procedure § 1021.5.
  22
                                    FIFTH CLAIM FOR RELIEF
  23
                   VIOLATION OF CALIFORNIA GOVERNMENT CODE § 8572
  24
                          Commandeering Private Property or Personnel
  25
                              (By Plaintiffs against Defendant Newsom)
  26
          232.       Plaintiffs incorporate by reference and re-allege each and every allegation set
  27
       forth in all preceding paragraphs as if fully set forth herein.
  28

                                                   -38-
                                                                                       COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 39 of 41 Page ID #:39




   1     233.       The State of California’s Government Code, Title 2, Chapter 7, Article 3,
   2 Section 8572, states in pertinent part:
   3                In the exercise of the emergency powers hereby vested in him
                    during a state of war emergency or state of emergency, the
   4
                    Governor is authorized to commandeer or utilize any private
   5                property or personnel deemed by him necessary in carrying out
                    the responsibilities hereby vested in him as Chief Executive of
   6                the state and the state shall pay the reasonable value thereof.
   7
   8     234.       On March 4, 2020, Defendant Newsom declared a “State of Emergency” in

   9 response to the threat of the spread of COVID-19 throughout California’s communities.
  10     235.       Subsequently, on or about March 19, 2020, Defendant Newsom issued

  11 Executive Order N-33-20. See Exhibit 2.
  12     236.       Executive Order N-33-20 states, in relevant part, that “all individuals living in

  13 the State of California” “stay home or at their place of residence except as needed to maintain
  14 continuity of operations of the federal critical infrastructure sectors outlined at
  15 https://www.cisa.gov/identifying-criticalinfrastructure-during-covid-19.”
  16     237.       Defendant Newsom’s Order further “identified 16 critical infrastructure sectors

  17 (discussed herein) whose assets, systems, and networks, whether physical or virtual, are
  18 considered so vital to the United States that their incapacitation or destruction would have a

  19 debilitating effect on security, economic security, public health or safety, or any combination
  20 thereof” such that Defendant Newsom ordered that “Californians working in these 16 critical
  21 infrastructure sectors continue their work because of the importance of these sectors to
  22 Californians’ health and well-being.”
  23     238.       Defendant Newsom’s Order continued, “this Order is being issued to protect the

  24 public health of Californians” and that “our goal is simple, we want to bend the curve, and
  25 disrupt the spread of the virus.”
  26     239.       Defendant Newsom then directed the Office of Emergency Services to “take all

  27 necessary steps to ensure compliance with this Order” and that the “Order shall be enforceable
  28 pursuant to California law, including, but not limited to, Government Code section 8665.”

                                                -39-
                                                                                      COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 40 of 41 Page ID #:40




   1     240.       California Government Code Section 8665 states, “Any person who violates any
   2 of the provisions of this chapter or who refuses or willfully neglects to obey any lawful order
   3 or regulation promulgated or issued as provided in this chapter, shall be guilty of a
   4 misdemeanor and, upon conviction thereof, shall be punishable by a fine not to exceed one

   5 thousand dollars ($1,000) or by imprisonment not to exceed six months or by both such fine
   6 and imprisonment.”
   7     241.       As a result of the issuance of the Governor’s Order, California businesses, such
   8 as Plaintiffs, were not included in any of the sixteen (16) “critical infrastructure sectors,” and
   9 therefore were “non-essential” and effectively ordered, under penalty of fine and threat of
  10 imprisonment, to cease conducting any of their lawful daily business activities.
  11     242.       By virtue of this Executive Order, Defendant Newsom commandeered and
  12 utilized Plaintiffs’ businesses for the purpose of slowing the spread of COVID-19. To date,
  13 however, the State of California has not paid Plaintiffs the “reasonable value thereof” in
  14 exchange for Defendant Newsom’s commandeering and utilization of Plaintiffs’ “non-
  15 essential” businesses.
  16     243.       Plaintiffs have found it necessary to engage the service of counsel to vindicate
  17 their rights under California Government Code Section 8572. Plaintiffs are entitled to an
  18 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure Section

  19 1021.5.
  20                                  PRAYER FOR RELIEF
  21         WHEREFORE, Plaintiffs respectfully pray that this Court:
  22         A. Issue a declaratory judgment, pursuant to 28 U.S.C. § 2201 and Rule 57 of the
  23             Federal Rules of Civil Procedure, that Defendants’ Orders listed above violate the
  24             Due Process Clause as applied to Plaintiffs because they fail to provide fair notice
  25             of what the law requires;
  26         B. Set aside Defendants’ Orders; holding Defendants’ Orders to be unlawful;
  27
  28

                                                 -40-
                                                                                     COMPLAINT
Case 2:20-cv-09824-CAS-KS Document 1 Filed 10/26/20 Page 41 of 41 Page ID #:41




   1       C. Permanently enjoin Defendants and all persons and entities acting in concert with
   2          Defendants, including but not limited to any law enforcement agencies, from
   3          enforcing Defendants’ Orders;
   4       D. Issue a Temporary Restraining Order and a preliminary injunction preventing
   5          Defendants from enforcing or implementing their Orders until this Court rules upon
   6          the merits of this lawsuit;
   7       E. Permanently enjoin Defendants and all persons or entities acting in concert with
   8          Defendants, including but not limited to any law enforcement agencies, from
   9          enforcing the Orders;
  10       F. Award damages arising out of their § 1983 Claims, and specifically under the Fifth
  11          Amendment of the U.S. Constitution and Article 1, Section 19 of the California
  12          Constitution’s Taking Clause(s);
  13       G. Award Plaintiffs the reasonable value of the loss of the respective businesses by
  14          virtue of Defendants’ Orders pursuant to California Government Code Section
  15          8572;
  16       H. Award reasonable attorneys’ fees and costs incurred in this action pursuant to 42
  17          U.S.C. § 1988 and Cal. Gov’t Code § 8572; and
  18       I. Any other such relief as this Court may deem just and proper.
  19

  20 Dated: October 26, 2020       UPLIFT LAW, P.C.
  21

  22                               By:
  23                                        Melissa G. Fulgencio
                                            Stephanie Beale
  24                                        Attorneys for Plaintiffs
  25
  26                               LA
  27

  28

                                                 -41-
                                                                                COMPLAINT
